ORDER

The Court having considered the Petition for Disciplinary or Remedial Action and the response of Bar Counsel to the Show Cause Order issued November 12, 2014 filed in the above entitled case, it is this 22nd day of January, 2015
ORDERED, by the Court of Appeals of Maryland, that Respondent, Duane Timothy Phillips, be, and he is hereby, indefinitely suspended from the practice of law in the State of Maryland pursuant to Rule 16-773(d) and it is further
ORDERED, that the Clerk of this Court shall remove the name of Duane Timothy Phillips from the register of attorneys in this Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-760(e).